Justice ERICKSON
specially concurring:
In my view, the Fourth Amendment of the United States Constitution was not implicated in this case because there was no investigatory stop. Under the facts in this case, the only issue is whether the search was made with the consent of the defendant. The trial court found that Johnson voluntarily consented to the search of the contents of the pillowcase and his brown tweed bag. The police discovered cocaine in the pillowcase, seized the contraband, and arrested Johnson for possession of cocaine. The trial court erred in concluding that there was an investigatory stop and in suppressing the cocaine.
Encounters between citizens and law enforcement officers are divided into three categories: consensual questioning, investigatory stops, and arrests. United States v. Evans, 937 F.2d 1534 (10th Cir.1991); People v. Thomas, 839 P.2d 1174 (Colo.1992); People v. Trujillo, 773 P.2d 1086 (Colo.1989). Only the last two types of encounters are “seizures” within the meaning of the Fourth Amendment. Articulable suspicion of illegal conduct is required for an investigatory stop, and probable cause is required before an arrest can be made.1 Thomas, 839 P.2d at 1177. Unless or until the encounter loses its consensual nature, or so long as a reasonable person would feel free to disregard the request of the police officer and go about his business, no seizure has occurred. In this case, the police officer was not required to have a reasonable or articulable suspicion in order to question Johnson. Florida v. Bostick, — U.S. -, -, 111 S.Ct. 2382, 2386, 115 L.Ed.2d 389 (1991); Thomas, 839 P.2d at 1177-78.
In determining whether a particular encounter constitutes a seizure, a court must consider all of the circumstances surrounding the encounter to determine whether the police conduct would have communicated to a reasonable person that he was not free to decline the officers’ requests or otherwise terminate the encounter. Bostick, -U.S. at-, 111 S.Ct. at 2389. From the sizeable body of law that exists about police-citizen encounters in airports, busses, and city streets, see generally 3 Wayne R. LaFave Search and Seizure § 9.2(h) (2d ed. 1987), it is clear that none of the police actions in this case are of a kind that would constitute a seizure. The Fourth Amendment is not implicated merely because police officers approach a person in a public place and make inquiries which may or may not be answered. Trujillo, 773 P.2d at 1089. When a police officer shows his badge to a person and identifies himself as a police officer, he has not seized that individual. See, e.g., United States v. McKines, 933 F.2d 1412 (8th Cir. 1991). Similarly, when an individual gives his consent to a police officer to examine his identification documents and air lines tickets, or to search his luggage, the police officer has not seized that individual. Bostick, — U.S. at-, 111 S.Ct. at 2386; Florida v. Royer, 460 U.S. 491, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983); Evans, 937 F.2d at 1537.
In the instant case, the prosecution never contended that the officers had reasonable or articulable suspicion to justify an investigatory stop. Instead, the prosecution asserted that the encounter between the officers and Johnson did not initially amount to a stop or seizure under the Fourth Amendment. The prosecution maintained that reasonable suspicion was not required, and that the legality of the search should turn entirely upon the voluntariness of Johnson’s consent to the search. Florida v. Rodriguez, 469 U.S. 1, 105 S.Ct. 308, 83 L.Ed.2d 165 (1984); Royer, 460 U.S. at 491, 103 S.Ct. at 1319; United States v. Mendenhall, 446 U.S. 544,100 S.Ct. 1870, 64 L.Ed.2d 497 (1980); People v. Pancoast, 659 P.2d 1348 (Colo.1982). In my view, the prosecution was correct and neither Stone v. People, 174 Colo. 504, 485 P.2d 495 *847(1971) (police officer may stop a person for investigatory purposes where the stop is supported by reasonable suspicion of criminal activity), nor Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) (reasonable articulable suspicion is necessary to “stop and frisk” a suspect), are applicable to the facts of this case. Neither the reasonable suspicion, nor the drug-courier profile cases are on point.
The trial court erroneously concluded that because the prosecution admitted that there was no reasonable or articulable suspicion, the prosecution conceded that the encounter amounted to an illegal stop. The record contains evidence that the prosecution contested the existence of any stop. The trial court did not address the law governing investigatory stops or make factual findings that would permit appellate review of its conclusion that a stop occurred. See People v. McIntyre, 789 P.2d 1108, 1110 (Colo.1990); People v. Johnson, 671 P.2d 958, 962 (Colo.1983). As a matter of law, however, the trial court’s findings support the conclusion that Johnson was never stopped until the drugs were found and an arrest was made. See People v. Hutton, 831 P.2d 486, 489 (stating that a remand is unnecessary where the appellate court could apply correct legal standards to the trial court’s findings of fact and conclude that a statement is voluntary).
The testimony in the instant case is uncon-tradicted and indicates that the Drug Enforcement Agents did nothing to restrain Johnson’s liberty or to suggest that compliance with their requests was required. Johnson was already stopped and waiting in a boarding line when the officers approached him. The agents continued to move along with him as the line moved until he gave permission to search his bags, at which point he stepped out of line and handed the pillowcase and the brown tweed bag to Officer Kimmett, who searched the bags on the spot. Johnson was not moved. His ticket and his identification were examined and returned to him. There was no show of force or display of weapons. In fact, the entire encounter lasted only two to three minutes.
The trial court concluded that there was no articulable suspicion to support an investigatory stop and that sufficient attenuation did not exist to permit lawful seizure of the cocaine. The trial court’s suppression order is based on the mistaken conclusion that a reasonable and articulable suspicion was necessary to permit the drug agents to question Johnson. As a matter of law, there was no investigatory stop. Johnson’s consent to the search eliminated the need for reasonable and articulable suspicion.
Accordingly, I would reverse the trial court’s suppression order and remand for further proceedings.
VOLLACK, J., joins in this special concurrence.

. In the absence of a clear statement that a suppression is grounded on the Colorado Constitution, we presume a trial court relied on federal constitutional law in reaching its decision. People v. McKinstrey, 852 P.2d 467, 469 (Colo.1993).